Exhibit 10.13

 

EXCLUSIVE LICENSE AGREEMENT

 

This Exclusive License Agreement (“Agreement”) dated July 17, 2015 (the
“Effective Date”), is made and entered into by and among ECA World Fitness
Alliance, a corporation formed under the laws of the State of Delaware with
offices located at 414 East Beech Street, Long Beach, NY 11561 (“ECA”), Carol
Scott, an individual and sole owner of ECA (“Carol Scott”) with an address
located at 414 East Beech Street, Long Beach, NY 11561, and MeeMee Media Inc., a
corporation formed under the laws of the State of Nevada, or its designees and
assigns with offices located at 33 Willow Avenue, Toronto, Canada M4E 3K1
(“MM”), with respect to the following facts:

 

A. ECA is an international organization and association representing the
wellness and fitness community which is owned 100% by Carol Scott. ECA produces
online ECA e-news, offers workshops, seminars, on line events, continuing
education and webinars, resource materials, networking opportunities and a wide
array of individual member benefits, including annual conventions, in the
fitness industry (the “Business”).

 

B. ECA desires to exclusively and perpetually license its Marks and Intellectual
Property (as defined below) to MM and MM desires to acquire an exclusive and
perpetual right and license to the Marks and Intellectual Property for MM to
market, sell and otherwise commercialize Products and Services (as defined
below) throughout the world (the “Territory”).

 

ACCORDINGLY, the parties, intending to be legally bound, agree as follows.

 

1. Definitions

 

1.1 “Intellectual Property” shall mean, collectively, any and all brand,
trademarks, servicemarks, insignias, logos and other proprietary marks
(collectively “Marks”), copyrights, URL’s, domain names and Know How, and any
and all other intellectual property rights owned, held or controlled by ECA,
existing as of the Effective Date or any time thereafter, that MM may request,
require or use in the exercise of its rights under this Agreement, which rights
shall include, without limitation, those Marks, URLs and domain names listed on
Exhibit A.

 

1.2 “Know-How” shall mean all inventions (whether or not patentable) and all
confidential, technical, or proprietary information, trade secrets, documents,
materials, processes and knowledge owned or controlled by ECA that would be
necessary or useful in order to enable MM to utilize fully the rights granted by
ECA under this Agreement; including, without limitation, information and
knowledge regarding inventions, discoveries, techniques, systems, methods,
formulae and processes of any type, sourcing, designs, manufacturing and design
information, and other information, relating to the Products and Services.

 

1.3 “Net Revenue” shall mean revenue received by MM from the sales of Products
and Services, less the total of:

 

(a) Trade, cash and/or quantity discounts actually allowed or accrued;

 



- 1 -

 



 

(b) Excise, sales and other consumption taxes and custom duties to the extent
such taxes are remitted to the applicable taxing authority;

 

(c) Freight, insurance and other charges;

 

(d) Amounts repaid, credited or accrued by reason of returns, rejections,
defects, bad debt or recalls or because of chargebacks, retroactive price
reductions, write-offs, refunds or billing errors;

 

(e) Payments and rebates directly related to the sale of Products and Services
accrued, paid or deducted in a manner consistent with generally accepted
accounting principles; and

 

(f) Any other similar and customary deductions taken.

 

1.4 “Products” shall mean any and all products now or hereafter developed,
manufactured, produced, offered or sold by MM under the ECA brand.

 

1.5 “Services” shall mean any and all services now or hereafter developed,
provided, offered or sold by MM under the ECA brand, including any and all
fitness related services, memberships, shows, conferences, seminars, workshops,
webinars and other events.

 

2. LICENSE

 

2.1 License Grant. ECA hereby grants to MM an exclusive, non-revocable,
perpetual, unlimited, fully paid license to use, sell, assign and otherwise
commercialize the Intellectual Property and Know-How in the Territory, with the
right to sublicense, to develop, have developed and register derivative works
and any Marks that have not been registered in the Territory, in conjunction
with the manufacture, production, import, export, use, marketing, promotion,
offer and sale of the Products and Services, or otherwise in relation to the
commercialization of the Products, Services, Business and the other rights
related to this Agreement. Such license grant shall include, without limitation,
the right of MM to be the exclusive producer of all ECA branded conferences,
seminars, webinars, workshops and other events in the Territory and to
exclusively produce and sell any and all content and materials related to
seminars, webinars, conferences, workshops, shows and classes under the ECA name
or otherwise using the Intellectual Property in any way.

 

2.2 Exclusive Grant of Rights. The rights granted to MM in Section 2.1 are
perpetual and exclusive in the Territory. During the term of this Agreement, (a)
ECA shall not develop, have developed, make, have made, import, export, use,
sell, offer for sale, have sold, or otherwise dispose of, and otherwise
commercialize Products, Services or Business, directly or indirectly, in the
Territory; (b) ECA shall not grant any licenses to the Intellectual Property or
Know-How as provided in Section 2.1 to any third party; (c) each ECA and Carol
Scott shall not own any interest in any other company or carry on or be engaged,
concerned or interested directly or indirectly whether as shareholder, director,
employee, partner, agent or otherwise in carrying on any business similar to or
competing with MM business in fitness industry anywhere in the Territory (other
than as a holder of not more than five per cent of the issued voting securities
of any company listed on The NASDAQ Stock Market or any registered national
securities exchange); and (d) each ECA and Carol Scott shall not, either on its
own account or in conjunction with or on behalf of any other person, solicit or
entice away or attempt to solicit or entice away from MM any customer for the
Products and Services in the Territory.

 



- 2 -

 

 

 

2.3 Initial Royalty. In exchange for the license grant provided to MM under this
Agreement, upon execution of this Agreement, MM shall issue to Carol Scott the
initial royalty in the amount of One Million (1,000,000) common shares of MM.

 

2.4 Additional Royalty. In exchange for the license grant provided to MM under
this Agreement, upon execution of this Agreement, Carol Scott shall be entitled
to the following additional royalty:

 

(a) In the event MM achieves the Net Revenue from the sales and
commercialization of Products and Services pursuant to the license grant
described in this Agreement (the “Year 1 Milestone Revenue”) in the amount of
$60,000 during the first twelve (12) month period from the Effective Date (the
“Year 1 Target”), MM shall grant Carol Scott an additional amount of Three
Hundred Thousand (300,000) shares of common stock of MM (the “Year 1 Payment”).
However, in the event during the first twelve (12) month period from the
Effective Date the Year 1 Milestone Revenue is less than the Year 1 Target, the
Year 1 Payment shall be reduced by twenty (20) shares of common stock of MM for
every dollar that the Year 1 Milestone Revenue during the first twelve (12)
month period from the Effective Date is below the Year 1 Target.

 

(b) In the event MM achieves the Net Revenue from the sales and
commercialization of Products and Services pursuant to the license grant
described in this Agreement (the “Year 2 Milestone Revenue”) in the amount of
$75,000 or more during the second twelve (12) month period from the Effective
Date (the “Year 2 Target”), MM shall grant Carol Scott an additional amount of
Three Hundred Thousand (300,000) shares of common stock of MM (the “Year 2
Payment”). However, in the event during the second twelve (12) month period from
the Effective Date the Year 2 Milestone Revenue is less than the Year 2 Target,
the Year 2 Payment shall be reduced by twenty (20) shares of common stock of MM
for every dollar that the Year 2 Milestone Revenue during the second twelve (12)
month period from the Effective Date is below the Year 2 Target.

 

(c) The Year 1 Payment, if earned, shall be issued within 60 days after the end
of the first twelve (12) month period. The Year 2 Payment, if earned, shall be
issued within 60 days after the end of the second twelve (12) month period.
Except as provided in Section 2.3 and 2.4, MM shall not have any other payment
or compensation obligations to ECA or Carol Scott for the duration of the term
of this Agreement.

 

(d) Neither ECA nor MM has provided any guarantees as to the amount of Net
Revenue which may be achieved.

 

 



- 3 -

 

 

2.5 Marriott Payment. MM shall be responsible for payment of the outstanding
amount of $89,913.45 owed by ECA to the Marriott Marquis Hotel in New York, New
York.

 

2.6 Representations of Carol Scott. The Company will issue the shares of common
stock of MM as royalty pursuant to this Agreement (collectively, the
“Securities”) to Carol Scott in reliance upon the following representations made
by Carol Scott:

 

(a) Carol Scott acknowledges and agrees that the Securities are characterized as
“restricted securities” under the Securities Act of 1933 (as amended and
together with the rules and regulations promulgated thereunder, the “Securities
Act”) and that, under the Securities Act and applicable regulations thereunder,
such securities may not be resold, pledged or otherwise transferred without
registration under the Securities Act or an exemption therefrom. Carol Scott
acknowledges and agrees that (i) the Securities are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, and the shares of common stock have not yet been
registered under the Securities Act, and (ii) the Securities may be offered,
resold, pledged or otherwise transferred only in a transaction registered under
the Securities Act, or meeting the requirements of Rule 144, or in accordance
with another exemption from the registration requirements of the Securities Act
(and based upon an opinion of counsel if the Company so requests) and in
accordance with any applicable securities laws of any State of the United States
or any other applicable jurisdiction.

 

(b) Carol Scott acknowledges and agrees that (i) the registrar or transfer agent
for the shares of common stock will not be required to accept for registration
of transfer any shares except upon presentation of evidence satisfactory to MM
that the restrictions on transfer under the Securities Act have been complied
with, and (ii) any shares of common stock in the form of definitive physical
certificates will bear a restrictive legend.

 

(c) Carol Scott acknowledges and agrees that: (i) the Securities are being
offered and sold in reliance upon federal and state exemptions for transactions
not involving any public offering; (ii) Carol Scott is acquiring the Securities
solely for her own account for investment purposes, and not with a view to the
distribution thereof in a transaction that would violate the Securities Act or
the securities laws of any State of the United States or any other applicable
jurisdiction; (iii) Carol Scott is a sophisticated purchaser with such knowledge
and experience in business and financial matters that it is capable of
evaluating the merits and risks of acquiring the Securities; (iv) Carol Scott
has had the opportunity to obtain from MM such information as desired in order
to evaluate the merits and the risks inherent in holding the Securities;
(v) Carol Scott is able to bear the economic risk and lack of liquidity inherent
in holding the Securities; (vi) Carol Scott is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act, and the ACCREDITED INVESTOR
QUESTIONNAIRE provided by MM has been completed by Carol Scott truthfully and
accurately; and (vii) Carol Scott either has a pre-existing personal or business
relationship with MM or its officers, directors or controlling persons, or by
reason of Carol Scott’s business or financial experience, or the business or
financial experience of her professional advisors who are unaffiliated with and
who are not compensated by MM, directly or indirectly, have the capacity to
protect her own interests in connection with the purchase of the Securities.

 

 

- 4 -

 



 

(d) Carol Scott's investment in MM is consistent, in both nature and amount,
with Carol Scott’s overall investment program and financial condition. Carol
Scott has had the opportunity to review MM’s public reports filed with the
Securities and Exchange Commission which contain the most recent public
information regarding MM (the “SEC Filings”). Carol Scott has not been furnished
any literature other than this Agreement and the SEC Filings and is not relying
on any information, representation or warranty by MM or any of its affiliates or
agents, other than information contained in this Agreement and the SEC Filings,
in determining whether to acquire the Securities.

 

(e) Carol Scott’s principal residence/principal place of business is in the
state identified on the first page above.

 

2.7 Ownership of Intellectual Property Rights and Branding. Except as provided
in this Agreement, ECA shall retain ownership of the Intellectual Property.
Notwithstanding the foregoing, MM may create new marks, copyrights and other
intellectual property, including, without limitation, the derivative works of
the Intellectual Property, in which ECA shall have no right, title or interest.
MM shall be permitted, at its own cost, to register in its name newly created
marks and other intellectual property. In such a case, ECA agrees to cooperate
with, and provide reasonable assistance to, MM in the completion, execution and
filing of all reasonable documentation as may be required by MM to secure MM’s
rights in the newly created intellectual property.

 

2.8 Infringement of Intellectual Property Rights. In the event that either party
becomes aware of any third party infringing any of the Intellectual Property in
the Territory it shall notify the other party of such infringement immediately.
In the event of infringement of any of the Intellectual Property in the
Territory, MM shall have the right to take such actions as it may deem
reasonable to stop the infringing activity in the Territory, including without
limitation initiating legal proceedings against any infringing person, and MM
shall have sole control over such actions and proceedings, including over the
settlement thereof. ECA shall cooperate with and provide reasonable assistance
to MM in the prosecution of any claim against a person in the Territory for
infringement of the Intellectual Property, and agrees to be named as a party to
any legal proceedings related thereto as may be necessary. MM shall bear
responsibility for all costs associated with such actions or proceedings, and MM
shall be reimbursed for those costs from the proceeds of any such actions or
proceedings, and MM shall retain any remaining proceeds derived from the
settlement or prosecution.

 

3. CONSULTING AGREEMENT. Effective as of the Effective Date, MM and Carol Scott
shall enter into the Consulting Agreement in the form attached hereto as Exhibit
B.

 

4. OPTION TO PURCHASE ECA BUSINESS. At any time during the term of this
Agreement, MM shall have the right to purchase any and all assets, Intellectual
Property, inventory, products and business of ECA worldwide (the “ECA
Business”). The purchase price of the ECA Business will be $1.00 and shall be
completed pursuant to a form of purchase agreement prepared by MM and shall
contain such representations, warranties and indemnities by ECA and Carol Scott
as are customary for a transaction of this nature. The purchase of the ECA
Business shall not include any liabilities. The purchase of the ECA Business by
MM shall not reduce or eliminate MM’s payment obligations set forth in Section
2.3 and Section 2.4.

 

 



- 5 -

 

 

5. TERM AND TERMINATION

 

5.1 Term. This Agreement is effective as of the Effective Date and will continue
until terminated in accordance with this Agreement.

 

5.2 Termination. Each non-defaulting party may terminate this Agreement during
an occurrence of an Event of Default which was not cured during any applicable
cure periods, by giving the written notice required by this Agreement to the
defaulting party. In the event this Agreement has been terminated by ECA due to
an Event of Default by MM provided in Section 6.2, then upon effectiveness of
the termination, all rights to the Intellectual Property granted by this
Agreement to MM shall expire.

 

6. DEFAULT

 

6.1 Event of Default by ECA. The following shall constitute an “Event of
Default” by ECA under this Agreement:

 

(a) ECA or Carol Scott breaches its obligations under this Agreement, including
without limitation, Section 2.1, 2.2, 7.2 and 7.3;

 

(b) ECA files a petition in bankruptcy or its equivalent or is adjudicated
bankrupt or insolvent or makes an assignment for the benefit of its creditors or
an arrangement pursuant to any bankruptcy or insolvency laws, or if ECA
discontinues or dissolves its business, or if a receiver or its equivalent is
appointed for ECA or its business and such receiver or its equivalent is not
discharged within 30 days, or any events occur which is analogous under foreign
jurisdiction to any of the foregoing events;

 

(c) ECA or Carol Scott engages in any illegal, unfair or deceptive business
practices or unethical conduct whatsoever, whether or not related to any
Products, Services or Business.

 

6.2 Event of Default by MM. The following shall constitute an “Event of Default”
by MM under this Agreement: MM fails to provide timely payment of royalties
pursuant to Sections 2.3, 2.4 and 2.5 under this Agreement and such breach
continues for a period of 60 days after ECA gives a written notice to MM
specifying such failure.

 

6.3 Remedies. Upon the occurrence of an Event of Default the aggrieved party may
avail itself of any and all remedies at law or in equity including, without
limitation, the right to terminate this Agreement as provided in Section 5.2. In
addition, upon the occurrence of an Event of Default by ECA or Carol Scott,
Carol Scott shall be obligated to return, assign and transfer to MM upon its
written request any and all shares of common stock of MM issued pursuant to this
Agreement.

 



- 6 -

 

  

7. Warranties

 

7.1 Mutual Warranties. Each party warrants to the other party that:

 

(a) it has the right to enter into this Agreement, and that it has not and shall
not make any commitments to or agreements with others inconsistent with this
Agreement. Each party acknowledges that no other party or agent or attorney of
the other party or any other person or entity has made any promise,
representation of fact or law, or warranty whatsoever, not contained within this
Agreement, concerning the subject matter hereof, to induce the execution of this
Agreement, and each signatory to this Agreement hereby acknowledges that it has
not executed this instrument in reliance on any such promise, representation or
warranty not contained herein.

 

(b) the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and will not
violate, conflict with or result in a breach of any of the terms or provisions
of (i) any other contractual or other agreements or obligations of such party,
(ii) the provisions of its charter, operating documents or bylaws, or (iii) any
order, writ, injunction or decree of any court or governmental authority entered
against it or by which it or any of its property is bound except where such
breach or conflict would not materially impact the party's ability to meet its
obligations hereunder; and

 

(c) it shall comply in all material respects with all laws, rules and
regulations applicable to its performance under this Agreement.

 

7.2 Licensed Intellectual Property Rights.

 

(a) ECA warrants that it is the sole owner of and that it holds good title to
the Intellectual Property, free and clear of all liens, claims, security
interests, charges and other encumbrances of any kind, and no third party has
any right, title or interest in or to the Intellectual Property.

 

(b) The Intellectual Property constitute all of ECA’s intellectual property
rights that are necessary or useful for MM to develop, have developed, make,
have made, import, export, use, sell, offer for sale, have sold, or otherwise
dispose of, and otherwise commercialize Products and Services and to otherwise
exercise its rights under this Agreement.

 

7.3 Intellectual Property Infringement. ECA warrants that it has the right to
grant the license pursuant to this Agreement and that the Products and Services
and the Intellectual Property does not infringe any patent, trademark, copyright
or other proprietary rights of any third party, nor has any claim (whether or
not embodied in an action, past or present) of such infringement been threatened
or asserted, nor is such a claim pending, against ECA.

 



- 7 -

 

 

 

8. Indemnification. Each ECA and Carol Scott shall jointly and severally
indemnify and hold harmless MM and its subsidiaries, affiliates, customers,
directors, officers, employees, agents, successors and assigns from and against
any and all liability, damages, losses, claims, demands, judgments, costs and
expenses of every nature and kind (including attorneys’ fees) that arise out of
or result from (a) any breach of any material terms of this Agreement, including
any representation or warranty contained in this Agreement, (b) injury to, or
death of, any person, or damage to or destruction of property, arising out of or
incidental to, or in any way resulting from the Products, Services and/or
Intellectual Property, (c) any claim that the Products, Services or Intellectual
Property infringes a patent, copyright, proprietary right, or other intellectual
property right, or constitutes an unlawful disclosure, use or misappropriation
of another party’s trade secret without such party’s consent; and (d) any the
acts or omissions, whether negligent or otherwise, of ECA, its employees,
consultants, subcontractors or agents in performance of this Agreement.

 

9. Limitation of liability. Except for claims arising from a breach of Section
2.2, 2.6, 7.2, 7.3 and 8, neither party shall be liable to the other for any
consequential, incidental, indirect, punitive, or special damages, however
caused and regardless of legal theory of foreseeability, directly or indirectly
arising under this Agreement.

 

10. MiSCELlANEOUS

 

10.1 Further Assurances. The parties will (i) furnish upon request to each other
further information, (ii) execute and deliver to each other documents, and (iii)
do other acts and things, all as the other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the documents referred
to in this Agreement. A party who fails to comply with this section shall
reimburse the other party for all costs and expenses, including attorneys’ fees
and court costs, as the result of such failure.

 

10.2 Notices. All notices or requests required to be given pursuant to this
Agreement and all other communications related to the Agreement will be in
writing signed by the party making it and will be deemed to have been duly given
if personally delivered or sent by email or telefax (with a confirmation of
receipt), or overnight delivery courier service as follows:

 

If to MM:

 

33 Willow Avenue

Toronto, Ontario, Canada

M4E 3K1

Tel: 1 (416) 903-6691

Email: info@meemeemedia.com

Facsimile: 1 (888) 848-3972

 



- 8 -

 

 

 

If to ECA:

 

414 East Beech Street

Long Beach, NY

11561

Tel: 1 (516) 432-6877

Email: carol@ecaworldfitness.com

Facsimile: 1 (516) 578-7350

 

If to Carol Scott:

 

414 East Beech Street

Long Beach, NY

11561

Tel: 1 (516) 578-7350

Email: carol@ecaworldfitness.com

Facsimile: 1 (516) 432-7044

 

 

Notice will be given to such other representatives or at such other addresses as
a party may furnish to the other party entitled to notice pursuant to the
foregoing. Any notice given personally shall be deemed to have been served on
delivery, any notice given by overnight delivery courier service shall be deemed
to have been served two business days after the same shall have been delivered
to the courier, and any notice given by facsimile or email transmission shall be
deemed to have been received one business day after confirmation of receipt.

 

10.3 Compliance with Laws, Regulatory Approvals. Each of the parties will comply
with the provisions of all laws and all orders, rules and regulations applicable
to their performance under this Agreement.

 

10.4 Legal Relationships. MM, ECA and Carol Scott are, and at all times during
the effective period of this Agreement will remain, independent contractors. At
no time will either party represent to any third party that it is the agent of
the other for any reason whatsoever. In no event will either party at any time
have authority to make any contracts or commitments on behalf of or as an agent
of the other party.

 

10.5 Assignment. MM shall have the right to assign this Agreement or any rights,
responsibilities, or obligations in this Agreement, without the written approval
of ECA. ECA shall not assign this Agreement or any of its rights,
responsibilities, or obligations in this Agreement, without the written approval
of MM.

 

10.6 Waiver. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of the right, power or privilege, and no
single or partial exercise of any right, power or privilege will preclude any
other or further exercise of the right, power or privilege or the exercise of
any other right, power or privilege. To the extent permitted by applicable law:
(a) no claim or right arising out of this Agreement or the documents referred to
in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving the notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.

 



- 9 -

 

 

 

10.7 Expenses. Each party will bear its own expenses incurred in connection with
the negotiation, drafting, implementation and performance of this Agreement.

 

10.8 Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of Nevada, United States of
America as applied to agreements entered into and fully performed therein by
residents thereof. THE PARTIES IRREVOCABLY AGREE THAT ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF THIS AGREEMENTOR ITS BREACH, WHETHER IN TORT, CONTRACT
OR OTHERWISE SHALL BE BROUGHT EXCLUSIVELY IN A STATE COURT OF COMPETENT
JURISDICTION IN CLARK COUNTY, STATE OF NEVADA OR IN A FEDERAL COURT OF COMPETENT
JURISDICTION INCLARK COUNTY, STATE OF NEVADA. BY EXECUTING THIS AGREEMENT, EACH
OF THE PARTIES HEREBY IRREVOCABLY ACCEPTS AND SUBMITS TO THE JURISDICTION OF
SAID COURTS IN PERSON, GENERALLY AND UNCONDITIONALLY IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING.

 

10.9 Entire Agreement and Modification. This Agreement and the Exhibits to this
Agreement are made a part of and are hereby incorporated into this Agreement.
This Agreement represents the entire agreement between the parties with respect
to the subject matter hereof and supersedes any previous discussions,
negotiations or arrangements of the parties with respect to the matters
contained in this Agreement. No amendment, modification, or waiver of any
provisions of this Agreement or consent will be effective unless in writing
signed by duly authorized officers or representatives of both parties. In the
event of conflict between this Agreement and its Exhibits, this Agreement shall
prevail. This Agreement shall not be interpreted against a party by virtue of
that party’s drafting of the Agreement or any provision of this Agreement.

 

10.10 Attorneys' Fees. In the event of a dispute under this Agreement which
results in arbitration or litigation, the prevailing party shall be entitled to
recover its costs and attorneys' fees.

 

10.11 Survival of Obligations. Upon expiration or termination of this Agreement,
Sections 2.6, 6.3, 7, 8, 9 and 10 of this Agreement shall continue in full force
and effect.

 



- 10 -

 

 

 

10.12 Severability. If any provision of this Agreement is for any reason found
to be unenforceable, the remainder of this Agreement shall continue in full
force and effect.

 

10.13 Counterparts and Facsimile Signatures. The Agreement may be executed in
two or more counterparts and may be delivered by facsimile or by electronic mail
in portable document format or other means intended to preserve the original
graphic content of a signature. Each of such counterparts shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first set forth above.

 

ECA World Fitness Alliance

 


By:/s/ CAROL SCOTT
Name: Carol Scott
Title: CEO

 

 

 

Carol Scott

 


By: /s/ CAROL SCOTT
Name: Carol Scott, an individual

 

MeeMee Media, Inc.

 


By: /s/ MARTIN DOANE
Name: Martin Doane
Title: President and CEO

 

 

 





 

 

 

 

 

 

 

[SIGNATURE PAGE TO EXCLUSIVE LICENSE AGREEMENT]

 

- 11 -

 

 

EXHIBIT A

 

Intellectual Property Rights

 

 

 

 

URLs:

 

www.ECAworldfitness.com

 

List all other Intellectual Property Rights:

 

·ECA membership database

·ECA conference website

·ECA online membership registration platform

 

- 12 -

 

 

EXHIBIT B

 

CONSULTING AGREEMENT

 

 

 

 



- 13 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

